[Cite as State v. Ward, 2012-Ohio-6131.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                    TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                    :         OPINION

                 Plaintiff-Appellee,              :
                                                            CASE NO. 2012-T-0010
        - vs -                                    :

ANDRE A. WARD,                                    :

                 Defendant-Appellant.             :


Criminal Appeal from the Trumbull County Court of Common Pleas, Case No. 09 CR
774.

Judgment: Affirmed.


Dennis Watkins, Trumbull County Prosecutor, and LuWayne Annos, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481-1092 (For Plaintiff-Appellee).

Michael A. Partlow, 112 South Water Street, Suite C, Kent, OH 44240 (For Defendant-
Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     Appellant, Andre A. Ward, appeals the judgment of the Trumbull County

Court of Common Pleas after a jury found him guilty of failure to comply with an order or

signal of a police officer, a felony of the third degree, in violation of R.C. 2921.331(B) &

(C)(1)(5)(a)(ii). For the following reasons, we affirm.

        {¶2}     At the jury trial, Officer Altier of the Liberty Township Police testified that

he was parked in an apartment complex running surveillance in the vicinity of Belmont
Avenue and Gypsy Lane in Liberty Township, Ohio, at approximately 8:00 p.m. on July

31, 2009. Office Altier observed a white Buick, driven by a black male, approaching

with no front license plate. As the vehicle passed, Officer Altier was able to observe

that the driver had a lean face; long, black, braided hair; and a tattoo of some type of

writing on his neck. The driver of the vehicle turned and looked directly at Officer Altier

as he passed the officer’s vehicle.

       {¶3}   Officer Altier began to follow the vehicle to effectuate a traffic stop. As a

result of running the vehicle’s license plate, Officer Altier learned that it was registered

to a female, Shalonda Hall, who lived in close proximity.

       {¶4}   Officer Altier pulled behind the vehicle and activated his overhead lights;

although he initially thought the vehicle was going to stop, it continued eastbound down

Gypsy Lane. During this time, Officer Altier testified that he was able to observe the

reflection of the vehicle’s driver through both his rearview and side mirrors: Officer

Altier noted that when effectuating a traffic stop and pursuing a vehicle, he offsets his

vehicle to gain a tactical advantage.      At the intersection of Gypsy Lane and Fifth

Avenue, the vehicle sped off southbound. As he was now following the vehicle out of

his jurisdiction, Officer Altier requested backup from the Youngstown City Police

Department. A chase ensued whereby the vehicle traveled approximately 80 miles per

hour in a residential neighborhood. Due to safety concerns, Officer Altier terminated his

pursuit of the vehicle.

       {¶5}   Officer Altier testified that he then drove past Ms. Hall’s residence, but the

vehicle was not in the parking lot. Officer Altier testified that for the next month he

would periodically drive past Ms. Hall’s residence looking for the vehicle. He observed




                                             2
the vehicle, with different plates, parked in the lot on August 31, 2009. Officer Altier

called for a tow truck as the vehicle had been involved in a high speed chase. Noticing

the tow truck, Ms. Hall exited the apartment building and began discussing the situation

with Officer Altier. During their discussions, a man exited the building and began to

walk towards Ms. Hall and Officer Altier. Officer Altier testified that he immediately

recognized the male as the driver of the vehicle.

        {¶6}   Ms. Hall testified for the defense. She indicated that she was in Cleveland

on the day of the incident and that she had left the keys to the Buick with her uncle. Ms.

Hall could not recall the name or address of her uncle; she testified that she knew him

only as “Uncle Junior.” Ms. Hall described “Uncle Junior” as having tattoos and being

bald.

        {¶7}   At the conclusion of the trial, appellant was found guilty of failure to

comply with an order or signal of a police officer. Appellant was sentenced to a three-

year term of imprisonment.

        {¶8}   Appellant timely appealed and, as his first assignment of error, states:

        {¶9}   “The appellant’s convictions are against the manifest weight of the

evidence.”

        {¶10} To determine whether a verdict is against the manifest weight of the

evidence, a reviewing court must consider the weight of the evidence, including the

credibility of the witnesses and all reasonable inferences, to determine whether the trier-

of-fact “lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered.” State v. Thompkins, 78 Ohio

St.3d 380, 387 (1997).      In weighing the evidence submitted at a criminal trial, an




                                             3
appellate court must defer to the factual findings of the trier-of-fact regarding the weight

to be given the evidence and credibility of the witnesses. State v. DeHass, 10 Ohio

St.2d 230 (1967), paragraph one of the syllabus.

       {¶11} Appellant maintains the sole question presented to the jury at his trial was

one of identity. The jury heard Officer Altier’s testimony that he was able to see the face

“straight on” of the man driving the vehicle. Further, Officer Altier noted that the driver

drove 20 to 25 feet away from his cruiser before the chase began. Officer Altier noted

that once the chase began, he was able to observe the driver’s reflection through both

the side and rearview mirrors. In fact, Officer Altier testified that he “had a full facial

shot. [He] could see his face plain as day.” Additionally, Officer Altier’s report indicated

that he was able to identify the suspect.           In fact, Officer Altier testified that he

immediately recognized appellant as the suspect when he exited Ms. Hall’s apartment

building.

       {¶12} Appellant maintains that the report filed by Officer Altier only described the

suspect as a “light-skinned black male, long braided hair, wearing a white tank top.”

Appellant argues that Officer Altier did not describe the suspect as having facial hair,

tattoos or eyeglasses. Yet, as Officer Altier testified, this report was prepared by the

dispatcher, not himself. Further, as previously indicated, this report stated that Officer

Altier could identify the driver if located. From the testimony of Officer Altier, it is evident

that he observed the suspect both during and after the chase. Officer Altier was able to

immediately identify appellant as the suspect upon observing him exit Ms. Hall’s

residence. We are mindful that in weighing the evidence submitted at a criminal trial, an




                                               4
appellate court must defer to the factual findings of the jury regarding the weight to be

given the evidence and credibility of the witnesses. Id.

       {¶13} Appellant’s first assignment of error is without merit.

       {¶14} Appellant’s second assignment of error states:

       {¶15} “The trial court erred, as a matter of law, overruling the appellant’s request

for a reasonable continuance and objection to the jury venire.”

       {¶16} Prior to voir dire, appellant’s trial counsel orally moved for a continuance

and the venire to be quashed. Appellant’s trial counsel requested another venire to be

present for the instant matter.      In making this motion, appellant’s trial counsel

recognized that there were 26 potential jurors, none of whom were minorities.            In

overruling such motion, the trial court stated that the selection of the jury is “totally

random and computerized, monitored by this Court.”

       {¶17} In his brief, appellant does not argue that the trial court abused its

discretion in overruling his motion to continue. Instead, appellant maintains that it is

impossible for this court to review whether the jury venire was improper as the trial court

failed to articulate how the jury pool was established.

       {¶18} The Sixth Amendment guarantee to a jury trial ‘contemplates a jury

              drawn from a fair cross section of the community.’          Taylor v.

              Louisiana, 419 U.S. 522, 527 (1975). To establish a violation of

              this requirement, the ‘defendant must prove: (1) that the group

              alleged to be excluded is a ‘distinctive’ group in the community; (2)

              that the representation of this group in venires from which juries are

              selected is not fair and reasonable in relation to the number of such




                                             5
              persons in the community; and (3) that the representation is due to

              systematic exclusion of the group in the jury-selection process.’

              State v. Fulton, 57 Ohio St.3d 120 (1991), paragraph two of the

              syllabus, citing Duren v. Missouri, 439 U.S. 357, 364 (1979).

              (Emphasis added.) State v. McNeill, 83 Ohio St.3d 438, 443-444

              (1998).

      {¶19} Before this court is the trial court’s assertion that the jury selection process

is random and computerized and is monitored by the trial court.            Other than his

observations that the venire did not contain any minorities, appellant has failed to

produce evidence demonstrating that minorities were underrepresented on the venire in

relation to their percentage in the community. See State v. Strodes, 48 Ohio St.2d 113,

115 (1978) (“the array of veniremen need not reflect an exact cross section of the

community”). Additionally, appellant has not produced any evidence of the systematic

exclusion of minorities in the jury-selection process. See Ford v. Seabold, 841 F.2d

677, 685 (6th Cir.1988) (underrepresentation on a single venire is not systematic

exclusion).

      {¶20} We note that appellant’s trial counsel explored the issue of race during

voir dire noting that appellant was a black male and the testifying officer was a white

male. After this notification, none of the potential jurors indicated any discomfort or

conflict that would suggest prejudice.

      {¶21} Appellant therefore has not met his burden of demonstrating that his Sixth

Amendment right to have a jury comprised of a fair cross-section of the community was

violated; “mere speculation as to bias among the pool of prospective jurors will not




                                            6
justify quashing the entire venire.” London v. Scurry, 12th Dist. No. CA95-10-033, 1996

Ohio App. LEXIS 3120, *5 (July 22, 1996), citing 47 American Jurisprudence 2d, Jury,

Section 255, at 923 (1995).

      {¶22} Appellant’s second assignment of error is without merit.

      {¶23} Based on the opinion of this court, the judgment of the Trumbull County

Court of Common Pleas is hereby affirmed.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                            7